DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambinder et al., US 2020/0298100.

In Reference to Claim 1
	Ambinder et al. teaches a system comprising a brain interface system configured to be worn by a user and to output brain activity data representative of brain activity of the user while the user concurrently plays an electronic game (Fig. 1, 4, 10, 12, 18, Par. 1, 5-8, 53, 180-181, 183, 192 and 209, particularly Fig. 12 and Par. 181, which teach head mounted biosensors including electroencephalography electrodes and MEG which gather, for example, EEG signals, which are used to perform various processes during play of an electronic game), a computing device (Fig. 1 ref. 101, Fig. 2, Fig. 12 ref. 1204 and Par. 46) configured to obtain the brain activity data, and modify, based on the brain activity data, an attribute of the electronic game (Fig. 4, 7, 10, 13, 14, and Par. 123, 168-171, 185-188, 190-194 for example which teach gather biofeedback data including data from EEG electrodes).

	In Reference to Claim 14
	Ambinder et al. teaches wherein the outputting the brain activity data, the obtaining the brain activity data, and the modifying the attribute of the electronic game are performed in substantially real time while the user concurrently plays the electronic game (Par. 53 “The biofeedback sensors 120 may be arranged to gather various measures of a user before, after, and/or during and/or during a video game play” and teaches using EEG measurements. See also Fig. 4, 10, 13, 14 and, 123, Par. 171-172 and 188-189 which 192-194 which teach various modifications of gameplay based on the biofeedback that occur during gameplay such as changing the game interface when a player is having difficulty or anticipating the movement action of a player before they make a particular input).

	In Reference to Claim 15
	Ambinder et al. teaches where the electronic game requires physical interaction by the user with one or more user input devices for the user to play the electronic game (Fig. 1, 12, Par. 51 and which teach the user utilizing physical input peripherals such as a game controller or mouse with the brain computer interface. See in particular Fig. 10 and Par. 172 which teaches using a physical input device in conjunction with the EEG signals in order to determine if the predicted movement action was actually performed by the user and correct if necessary. See also Fig. 4 and Par. 123 which teaches where the game is performed based on normal user inputs and modified based on biofeedback inputs).

	In Reference to Claim 16
	Ambinder et al. teaches wherein the computing device is further configured to obtain game data representative of one or more characteristics of the electronic game; and the modifying of the attribute of the electronic game is further based on the game data (Fig. 4, 7, 13, 14, and Par. 123 which teaches modifying the game play data based on the characteristics of the game itself such as degree of difficulty, number of game items such as opponents or supplies, colors of the game, lighting and weather, dialog, modifying the player character, as well as changing the skipping, slowing down, or speeding up game tutorials. Since the modifications are done to the specific elements in the particular game in a context appropriate manner the computing device is “obtain game data representative of one or more characteristics of the electronic game; and the modifying of the attribute of the electronic game is further based on the game data.” See also “other game state data may be selectively received and employed to further assist in an analysis of the biofeedback measures. For example, such game state data might indicate that the game is presenting to the game player an extremely difficult challenge, or the like” and Par. 125 “Fig. 7 and Par. 143-144, 146 where enemies are modified relative to the power of previous enemies based on biofeedback data for example).

	In Reference to Claim 17
	Ambinder et al. teaches wherein the one or more characteristics of the game represented by the game data comprise one or more of a current difficulty level of the electronic game, a current scene of the electronic game that the user is experiencing, a score achieved by the user while playing the electronic game, or an attribute of a user profile used by the user to play the electronic game (Par. 123 “modifying a combat, puzzle, or other challenge degree of difficulty.” See also Fig. 7 and Par. 143-144, 146 and Par. 218 “One or more characteristics (e.g., difficulty) of the enemies may be dynamically adjusted based on biofeedback during gameplay, for example.”).

	In Reference to Claim 18
	Ambinder et al. teaches where the obtaining of the game data comprises receiving the game data from a gaming system that presents the electronic game to the user (Fig. 1-2 and Par. 85-88 which teach the client device present a computer game for gameplay. Par. 72 which teaches a display).

	In Reference to Claim 19
	Ambinder et al. teaches where the computing device is further configured to present the electronic game to the user (Fig. 1-2 and Par. 72, 85-88).

	In Reference to Claim 20
	Ambinder et al. teaches computing device is further configured to determine, based on the brain activity data, a current mental state of the user, and obtain data representative of a desired mental state of the user, wherein the modifying the attribute of the electronic game cornprises setting the attribute to a value configured to change the current mental state of the user to the desired mental state of the user (Par. 210 “Utilizing the technology discussed herein, various internal states of game players may be measured, including learning, surprise/novelty, excitement, relaxation, affect (positive or negative emotion), attention, engagement, boredom, faculty to learn, response to in-game stimuli, as well as other internal states.” And Par. 218, in particular “As another example, a player may be able to engage (e.g., “kill”) and enemy only when in a certain cognitive state (e.g., relaxed, focused).” Where examiner considers the “relaxed, focused” mental state to be a desired mental state and where the game is modified such that the player can only succeed, i.e. kill the opponent, in the game when they move to the desired mental state. Thus, the enemy characteristics are configured  in order to have the player move to the desired mental state. See also Par. 156-157 which teach other situations where a game characteristic is modified to encourage a player to enter a desired mental state with positive feedback, and Par. 160 “In addition, a user interface device, screen display or the like, might be modified based on the players' inferred state of arousal. Thus, if it determined that the player is stressed, the user interface might display a help feature to guide the player to a solution for a problem in the game play they are experiencing.”).

	In Reference to Claim 21
	Ambinder et al. teaches wherein the computing device is further configured to present, by way of a graphical user interface, content representative of the brain activity data (Par. 159 “In still other examples, a user's avatar might show a visible heart, brain, or other bodily aspect, which may be modified based on the biofeedback measures.”).

	In Reference to Claim 22
	Ambinder et al. teaches where the electronic game is presented to the user via the graphical user interface (Fig. 1-2 and Par. 72, 85-88. Par. 159 which teaches where the players game avatar displays the brain biofeedback information).

	In Reference to Claim 24
	Ambinder et al. teaches the computing device is further configured to obtain sensor data associated with the user from a sensor not included in the brain interface system; and the modifying of the attribute of the electronic game is further based on the sensor data (Fig. 1, Par. 53, 183, which teach various biofeedback sensors. Par. 181 which teaches that additional sensors on other parts of the body can be used to supplement head mounted EEG sensors.  As well as, for example, Fig. 14 and  Par. 190-194 which teach gathering data from a plurality of different biofeedback sensors in addition to the EEG sensors, and using the biofeedback data to modify the game characteristics).

	In Reference to Claim 25
	Ambinder et al. teaches wherein the sensor data is representative of one or more of eye movement by the user, electrodermal activity of the user, pupillometry associated with the user, a heart rate of the user, heart rate variability of the user, or a pulse oximetry reading for the user (Par. 53 and 183).

	In Reference to Claim 26
	Ambinder et al. teaches wherein the computing device is further configured to predict, based on the brain activity data, an action that the user will perform while playing the electronic game (Fig. 10-11 and Par. 168-179 which teaches where the system uses EEG signals to predict a user movement or interaction before they perform it and use that prediction to perform an input during gameplay and/or evaluate whether their prediction was correct).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al., US 2020/0298100, in view of Katnani et al., US 10,340,408.

In Reference to Claim 2
	Ambinder et al. teaches a system as described above in reference to Claim 1, including a brain interface system which includes head mounted sensors (Par. 181). And further teaches that various biofeedback sensors can be used including optical sensors (Par. 53, 183, 209 “fNIR”). However, Ambinder et al. does not explicitly teach wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations.
	Katnani et al. teaches a brain-computer interface system wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations (Fig. 3B, 23 and Col. 3 Lines 9-26 and Col. 7 lines 39-60).
	It would be desirable to modify the system of Ambinder et al. to utilize a non-invasive optical methodology for measuring brain activity as taught by Katnani et al. in order to improve the ability of the system to measure brain activity to use as biofeedback signals. Particularly in areas where EEG signals may struggle such as measuring activity in particular areas of the brain.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Ambinder et al. to utilize a non-invasive optical methodology for measuring brain activity as taught by Katnani et al.

	In Reference to Claim 3
	Ambinder et al. as modified by Katnani et al. teaches wherein the optical measurement system comprises a wearable assembly configured to be worn by the user and comprising a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain, the brain activity data based on the arrival times (Katnani et al. Fig. 3B and 23, Col. 7 lines 8-33 “time difference” and Col. 1 lines 34-62 “determine an arrival time of the photon.” And Col. 16 lines 36-47 “headgear”).

	In Reference to Claim 4
	Ambinder et al. as modified by Katnani et al. teaches where the detectors each comprise a plurality of single-photon avalanche diode (SPAD) circuits (Katnani et al. Fig. 23, Col. 17 lines 30-40 and lines 57-67 “SPAD”).

	In Reference to Claim 5
	Ambinder et al. as modified by Katnani et al. teaches wherein the wearable assembly further comprises a first module comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors; and a second module physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors (Katnani et al. Fig. 23 and Col. 16 lines 36-56, and Col. 17 lines 30-40, which teach a plurality of photo-detector modules on the headgear and where each module is self-contained and each includes a light source and a plurality of detectors).

	In Reference to Claim 6
	Ambinder et al. as modified by Katnani et al. teaches where the first and second modules are configured to be removably attached to the wearable assembly (Katnani et al. Fig. 23 and Col. 16 Line 48 – Col. 17 Line 3 which teaches that photodetector units may be removably attached to the headgear).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al., US 2020/0298100, in view of Aimone et al., US 2018/0348863.

In Reference to Claim 7
Ambinder et al. teaches a system as described above in reference to Claim 1, including a brain interface system which includes head mounted sensors (Par. 181). And further teaches that various biofeedback sensors can be used including optical sensors (Par. 53, 183, 209 “fNIR”) and electrical-based brain data acquisition with electrodes (Par. 53, 183, “EEG” and Par. 6 “electroencephalography (EEG) electrodes”). However, Ambinder et al. does not explicitly teach wherein the brain interface system comprises a multimodal measurement system configured to perform optical-based brain data acquisition operations and electrical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations and the electrical-based brain data acquisition operations.
	Aimone et al. teaches a gaming device(abstract) with a brain-computer interface system for wherein the brain interface system comprises a multimodal measurement system configured to perform optical-based brain data acquisition operations and electrical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations and the electrical-based brain data acquisition operations (Fig. 2, 4 and Par. 191, 194 and 203 which teaches device which uses electrodes for detecting EEG signals as well as an optical device such as fNIRS for brain sensing).
	It would be desirable to modify the system of Ambinder et al. to use a combined non-invasive optical and electrical methodology for measuring brain activity as taught by Aimone et al. in order to improve the ability of the system to measure brain activity to use as biofeedback signals by using optical measurements to improve the spatial accuracy of the data relative to using EEG alone.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Ambinder et al. to use a combined non-invasive optical and electrical methodology for measuring brain activity as taught by Aimone et al.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al., US 2020/0298100, in view of Aimone et al., US 2018/0348863, and Katnani et al., US 10,340,408.

	In Reference to Claim 8
	Ambinder et al. and Aimone et al. teach wherein the multirnodal measurement system comprises a wearable assembly configured to be worn by the user (Ambinder et al. Fig. 12 and Par. 181 and Aimone et al. Fig. 4 and Abstract)  and comprising a plurality of optical sensors with light sources and detectors for detecting brain activity, and a plurality of electrodes configured to be external to the user and detect electrical activity of the brain, the brain activity based on the optical sensing and the electrical activity (Fig. 2, 4 and Par. 191, 194 and 203 which show a plurality of sensors with optical sensors and electrodes and “optical receiver/transmitter pair”). However, they do not explicitly teach where the optical sensors include light sources each configured to emit light directed at a brain of the user, a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain to measure brain activity.
	Katnani et al. teaches a brain sensing system with a plurality of sensing modules where the optical sensors include light sources each configured to emit light directed at a brain of the user, a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain to measure brain activity (Katnani et al. Fig. 3B and 23, Col. 7 lines 8-33 “time difference” and Col. 1 lines 34-62 “determine an arrival time of the photon.” And Katnani et al. Fig. 23 and Col. 16 lines 36-56, and Col. 17 lines 30-40, which teach a plurality of photo-detector modules on the headgear and where each module is self-contained and each includes a light source and a plurality of detectors).
	It would be desirable to further modify the system of Ambinder et al. and Aimone et al. to include a SPAD detector utilizing time-of-arrival for photos with an emitter and plurality of detectors as taught by Katnani et al. for optical brain imaging in order to further increase the accuracy and performance of the brain sensing by using a more responsive SPAD detector for the optical sensing system.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to further modify the system of Ambinder et al. and Aimone et al. to include a SPAD detector utilizing time-of-arrival for photos with an emitter and plurality of detectors as taught by Katnani et al.

	In Reference to Claim 9
	Ambinder et al. as modified by Aimone et al. and Katnani et al. teaches wherein the wearable assembly further comprises a first module comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors, and a second module physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors (Aimone et al. Fig. 4 and Katnani et al. Fig. 23 and Col. 17 lines 30-40).

	In Reference to Claim 10-11
	Ambinder et al. as modified by Aimone et al. and Katnani et al. teach where the plurality of electrodes comprises a first electrode on a surface of the first module and a second electrode on a surface of the second module and wherein the first electrode surrounds the first light source on the surface of the first module (Fig. 4 and Par. 194).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al., US 2020/0298100, in view of Martin et al., US 2022/0066555.

In Reference to Claim 12
	Ambinder teaches a system for brain signal acquisition and brain interface system as described above in reference to Claim 1. Further Ambinder et al. teaches where the system can utilize “MEG” (Par. 209). However, Ambinder et al. does not explicitly teach a magnetic field measurement system configured to perform magnetic field-based brain data acquisition operations, the brain activity data based on the magnetic field-based brain data acquisition operations.
	Martin et al. teaches a system for measuring brain activity which includes a magnetic field measurement system configured to perform magnetic field-based brain data acquisition operations, the brain activity data based on the magnetic field-based brain data acquisition operations (Par. 27 “some physiological sensors 102 can detect electroencephalographic (EEG) signals, which are signals associated with electrical activity in a user's brain.” And “As further examples, some physiological sensors 102 can detect magnetoencephalography (MEG) signals, which are magnetic field signals produced by electrical currents occurring in the user's brain.” And Abstract which teaches using a combination of measurements to detect physiological activity of the user).
	It would be desirable to modify the system of Ambinder et al. to use a combination of EEG and MEG signals to detect brain activity data as taught by Martin et al. in order to increase the accuracy and performance of the measurement of brain activity by using a combination of electrical and magnetic signal data.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Ambinder et al. to use a combination of EEG and MEG signals to detect brain activity data as taught by Martin et al.

	In Reference to Claim 13
	Ambinder et al. as modified by Martin et al. teaches where the magnetic field measurement system comprises a wearable sensor unit configured to be worn by the user and comprising a magnetometer configured to detect a magnetic field generated within a brain of the user (Ambinder et al. Fig. 12 and Par. 181 and Martin et al. Fig. 1 and Par. 16-17 and 27 which teaches a wearable device which detects a magnetic field within the brain of the user).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al., US 2020/0298100, in view of Oates, III, US 2017/0006074.

In Reference to Claim 23
Ambinder et al. teaches a system as described above in reference to Claim 21 including a graphical user interface (Par. 5, 7, 160). Further, Ambinder et al. teaches where the system is connected to a network (Fig. 1). However, Ambinder et al. does not teach wherein the graphical user interface is presented to one or more other users by way of a network.
Oates, III teaches a gaming system whereby the graphical user interface of a player playing a game is presented to one or more other users by way of a network (Fig. 9 and Par. 212-213 which teaches a spectating interface for a spectator where they are provided with a view of the game from the player or broadcaster’s point of view. Par. 53 which teaches where the game players use a network to broadcast streams of their games to spectators).
It would be desirable to modify the system of Ambinder et al. to include network based broadcasting to spectators as taught by Oates, III in order to increase the enjoyment of the players of the game system of Ambinder et al. by allowing them to share their gameplay with other people over the network in order to entertain them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Ambinder et al. to include network based broadcasting to spectators as taught by Oates, III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715